TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00215-CV




                             In re Noble Capital Servicing, LLC




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The Parties have filed an agreed motion to dismiss, informing the Court that the

trial court has entered an amended order resolving the issue that was the subject of the

mandamus petition. Accordingly, we grant the motion, dissolve our temporary stay, and dismiss

as moot the petition for writ of mandamus.



                                             __________________________________________
                                             Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: June 21, 2022